 1
 2
 3                                                                            JS-6
 4
 5
 6
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                               CENTRAL DISTRICT OF CALIFORNIA
11
                                        WESTERN DIVISION
12
13
                                                      Case No. 2:18-cv-7758-SVW (AGRx)
14   RHONDA CLARK
                                                      ORDER GRANTING JOINT
15            Plaintiff,                              STIPULATION TO REMAND
                                                      CASE BACK TO CALIFORNIA
16            v.                                      STATE SUPERIOR COURT,
                                                      COUNTY OF LOS ANGELES,
17   ALLSTATE INSURANCE COMPANY;                      CENTRAL DISTRICT
     SARAH HARRIS, an individual; and
18   DOES 1 through 50, inclusive,                    [Los Angeles County Superior Court
                                                      Case No. BC713141]
19            Defendants.
20
21             TO THE INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:
22             The Court has received and considered Plaintiff and Defendants’ Stipulation To
23   Remand Case Back To California State Superior Court, County Of Los Angeles, Central
24   District (“Stipulation”).
25             After considering the Stipulation, IT IS HEREBY ORDERED:
26             The present case, Federal Court Case Number 2:18-cv-7758-SVW (AGRx), is
27             ///
28             ///
                                                  1
     CASE NO. 2:18-CV-7758-SVW (AGRX)                                     PROPOSED ORDER
     50027889v.1
 1    hereby remanded back to California Superior Court, County of Los Angeles, Central
 2    District. All dates on the Court’s calendar are hereby vacated.
 3
 4                 Dated: October 3, 2018                _____________________________
 5                                                       Honorable Stephen V. Wilson
                                                         United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
     CASE NO. 2:18-CV-7758-SVW (AGRX)                                   PROPOSED ORDER
     50027889v.1
